Citation Nr: 9916454	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  94-09 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of the currently 
assigned 10 percent for a service-connected right knee 
disorder.

2.  Entitlement to an evaluation in excess 10 percent prior 
to July 5, 1995, for a service-connected low back disability.

3.  Entitlement to an evaluation in excess of the currently 
assigned 20 percent for a service-connected low back 
disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had service from May 1954 to March 1956 and from 
May 1958 to June 1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Wichita, Kansas, Department of Veterans 
Affairs (VA) Regional Office (RO).  In a rating decision 
dated in July 1993, the RO, in pertinent part, denied 
entitlement to an evaluation in excess of 10 percent for the 
veteran's low back disability, and denied reopening a claim 
for compensation based on right knee disability.

During the pendency of the veteran's appeal, the RO increased 
the evaluation assigned to the veteran's back disability from 
10 percent to 20 percent, effective as of July 5, 1995.  
Although that increase represented a grant of benefits sought 
on appeal, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that a "decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  In any 
case, the veteran has continued to express disagreement with 
the assigned 20 percent evaluation.  The Board further notes 
that the veteran's initial disagreement was with the 10 
percent assigned to his back and that the 20 percent 
evaluation is effective only back to July 5, 1995; thus, the 
issue of entitlement to in excess of a 10 percent evaluation 
for the period prior to July 5, 1995, continues.  Id.


Also, in a July 1997 decision, the Board granted service 
connection for a right knee disability.  The RO implemented 
that decision in August 1997, assigning a zero percent 
evaluation, effective July 2, 1993.  That rating decision 
represented a full grant of the benefit sought, service 
connection.  However, the veteran, through his attorney, 
expressed disagreement with the "down-stream" issue of the 
disability evaluation assigned to the RO's grant of service 
connection.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) (where an appealed claim for service connection is 
granted during the pendency of the appeal, a second notice of 
disagreement must thereafter be timely filed to initiate 
appellate review of the claim concerning the compensation 
level assigned for the disability); see also Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).  In August 1998, the 
RO increased the evaluation assigned to the veteran's right 
knee disability from zero to 10 percent, effective back to 
July 2, 1993 and, in a supplemental statement of the case 
informed him that a response was optional at that time.  
However, in March 1999, the RO issued a statement of the case 
and notified the veteran that he must perfect a substantive 
appeal within 60 days.  In April 1999 the RO received a 
statement from the veteran's attorney in lieu of a VA Form 9; 
such is sufficient to perfect the veteran's appeal with 
respect to the evaluation of his right knee and that issue is 
therefore before the Board.

Finally, the Board further notes that in February 1998, the 
veteran, through his attorney, raised a claim of entitlement 
to a total disability evaluation based on individual 
unemployability.  The RO denied such, notifying the veteran 
of that determination in August 1998.  He has not initiated 
an appeal with respect to that matter and such will 
accordingly not be discussed herein.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (1998).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A right knee disability is manifested by no more than x-
ray evidence of degenerative changes with subjective 
complaints of pain, and without objective evidence of a 
compensable limitation of motion, instability or other 
functional impairment.

3.  Prior to July 5, 1995, the competent evidence is in 
relative equipoise with respect to whether the veteran's low 
back limitation of motion was mild or moderate in severity.

4.  A low back disability is manifested by no more than a 
moderate limitation of motion, with x-ray evidence of 
degenerative changes and subjective complaints of pain, but 
without evidence of neurologic involvement, symptomatic 
scarring or additional functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right knee arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 
5010 (1998).

2.  All reasonable doubt being resolved in the veteran's 
favor, the criteria for a 20 evaluation prior to July 5, 
1995,for a lumbar disability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5292 (1998).

3.  The criteria for an evaluation in excess of 20 percent 
for a lumbar disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a rating decision dated in August 1971, the RO established 
service connection and assigned a 10 percent evaluation for a 
transitional anomaly with associated sclerosis in the 
lumbosacral region, effective April 27, 1971.

At the time of VA examination conducted in April 1989, there 
was no evidence of back tenderness or spasm.  The veteran 
reported being hospitalized once a year for acute 
exacerbations of his low back pain.  He used a cane.  The 
veteran had a stable right knee, which was without effusion 
and nontender.  X-rays of the right knee and lumbar spine 
were normal.

A VA record dated in March 1992 reflects complaints of back 
pain.

Private evaluation was conducted in January 1993.  Knee 
examination revealed motion from zero to 130 degrees, with 
movements described as "quite jerky and with pain 
behavior."  There was evidence of 1+/4 chondromalacia 
bilaterally.  The veteran was unable to squat past 
approximately 1/4 squat due to a combination of pain complaints 
in the right knee and low back.  In the prone position the 
veteran was stated to react with pain behavior to palpation 
of the lumbosacral junction, extending to both buttocks.  The 
veteran had lumbar flexion to 70 degrees, extension to 20 
degrees and lateral flexion to 30 degrees.  All movements 
were accompanied by complaints of discomfort and pain 
behavior.  The veteran's gait was described as slow and 
deliberate, lurching bilaterally to the right and utilizing a 
cane.  Heel-and-toe walking was performed satisfactorily, 
although with somewhat "jerky-type uncoordinated 
movements."  Straight leg raising was stated to produce no 
true radicular complaint.  A low back pain evaluation profile 
dated in October 1991 was referenced as showing unremarkable 
pain profile but a psychogenic pain score within the abnormal 
range.  The physician summarized that there was a loss of 
lumbar spine motion and flexibility, with pain, explained by 
x-ray evidence of degenerative facets, and that the right 
knee revealed a satisfactory range of motion with normal 
ligamentous structures, without explanation of the veteran's 
complaints of internal derangement and without x-ray evidence 
of accelerated arthritis.  

In January 1994, the veteran presented at the VA with 
complaints of pain in his back and knees.  He reported that 
his knees gave out and that he had fallen several times.  In 
June 1994, he was hospitalized at the VA for alcohol-related 
treatment.  A report of x-ray in August 1994 included 
notation of complaints of left greater than right pain 
radiating down both lower legs, and positive straight leg 
raising.  Left ankle jerk was absent.  The x-ray report 
referenced magnetic resonance imaging (MRI) in 1992 showing 
compromised dimensions at L4 to L5.  A report of MRI in 
September 1994 showed no new findings.

A VA outpatient record dated in July 1995 reelects an 
assessment of lumbar spine degenerative joint disease with 
decreased lower extremity sensation.  The impression was 
degenerative joint disease with decreased sensory function in 
the lower extremities.

In August 1995 the veteran presented for VA examination.  A 
lumbar MRI conducted in September 1994 was referenced as 
showing slight moderate L4 to L5 disc bulge and degenerative 
changes.  The veteran reported ceasing to work due to a 
stroke that caused him to have slow thinking processes and 
some speech impairment.  The veteran complained of constant 
low back pain, with radiation into his lower extremities.  He 
reported using a TENS unit about every other day.  He was 
walking with a cane at the time of examination.  He 
complained of increased back pain with riding in the car for 
over 30 minutes.  He also reported pain with too much 
sitting, standing, bending or walking.  He reported taking an 
anti-inflammatory medication.  He walked with a limp at the 
time of examination.  He was able to heel and toe walk, 
"somewhat weakly and shakily."  Straight leg raising was to 
90 degrees, with complaints of low back pain, especially on 
the left side.  The veteran complained of a decreased pin 
prick sensation in the left.  There was no evidence of muscle 
spasm.  The veteran complained of tenderness and winced even 
with palpation only on the skin as if there was pain with 
very light touch.  The range of lumbar motion was limited as 
follows:  lumbar flexion to 30 degrees, with normal being 60; 
extension to 15 degrees, with normal being 25; and lateral 
bending to 20 degrees, with normal being 25.  The VA examiner 
summarized that the veteran had a significant problem that 
limited him in lifting, bending and twisting.

In a rating decision dated in August 1995, the RO increased 
the evaluation assigned to the veteran's lumbar disability 
from 10 percent to 20 percent, effective July 5, 1995.

VA progress notes dated from September 1996 to February 1997 
reflect counseling and treatment for alcohol use and 
psychologic complaints.

In February 1997, the veteran reported for a VA examination.  
The examiner noted that the veteran had retired from his 
employment in 1990 secondary to a stroke.  Examination of the 
spine revealed no surgical scars, no spasm and no scoliosis.  
The veteran complained of tenderness with palpation and 
"quickly jumps and winces, with just light palpation.  He 
did this once and did not do it again."  Lumbar flexion and 
lateral bending were to 75 percent of normal, and extension 
was to 50 percent of normal.  The veteran complained of 
discomfort and pain at the extremes of all motions.  The 
veteran's reflexes and strength were good.  Examination of 
the right knee showed full motion, without evidence of 
deformity, swelling, increased heat, ligament instability or 
crepitation during motion.  The examiner summarized that 
physical examination of the knee joints was essentially 
negative and that the low back showed some limited range of 
motion due to apparent pain, without evidence of any 
neurologic symptomatic disc problems.


In April 1997, the veteran was hospitalized at the VA for 
alcohol intoxication.  The veteran used a cane at that time.  
In September 1997, he was again hospitalized at a VA facility 
with a primary diagnosis of alcohol dependence.  A review of 
systems at that time revealed that the veteran was ambulating 
in a wheel chair due to right knee pain.  He demonstrated a 
decreased range of back motion, with some low back tenderness 
on palpation.  There was also evidence of severe right knee 
pain with movement and a severely decreased range of motion.

In a rating decision dated in August 1997, the RO established 
service connection and assigned an initial zero percent 
evaluation for a right knee disability, effective July 2, 
1993.

In October 1997, the veteran presented for a VA examination.  
He complained of low back pain.  The VA examiner stated that 
evaluation revealed no evidence of neurologic injury or 
deficit that would come from any lumbar disc protrusion.  The 
examiner indicated that the veteran had some low lumbar 
degenerative changes which would be possible causes of low 
back symptoms such as limited motion and discomfort.  The 
examiner noted a history of chronic alcoholism and peripheral 
nerve, limbic disorder and stated that such could cause some 
lower extremity and back symptoms.  The examiner stated that 
x-ray findings were not extensive or severe, but only mild to 
moderate in degree.  The examiner stated that the veteran's 
back problem should not cause any incoordination or excess 
fatigability.  The examiner than continued to note that 
examination of both knees was negative.  Spinal x-rays dated 
in September 1997 showed degenerative joint disease.

In a March 1998 report, a VA examiner referenced evaluation 
of the veteran in February 1997.  The VA examiner noted that 
the veteran had complained of pain in both knees, mainly on 
the medial sides and present every day.  The veteran also 
complained of occasional knee joint swelling and reported 
occasional popping and sometimes a feeling of "giving out."  
The VA examiner noted that physical examination of the knees 
had been completely normal.  The VA examiner then referenced 
x-rays conducted in January 1997 reflecting minimal early 
degenerative arthritic changes and a moderate amount of 
patellofemoral joint narrowing with osteophytes in the right 
knee.  The VA examiner's impression was patellofemoral joint 
degenerative changes of a mild degree.  The VA examiner 
stated that clinical examination in February 1997 revealed no 
evidence of impairment of more than mild severity and that 
the complaints appeared more significant than clinical 
findings.  

In the March 1998 report, the VA examiner also noted that the 
veteran presented with back complaints in February 1997.  The 
examiner referenced x-rays showing osteophytes at L1 and L2 
and some disc space narrowing at L4 to L5 and L5 to S1.  The 
veteran had complained of back discomfort, increased by too 
much sitting, lifting, bending, squatting or bowling.  He had 
reported using a cane, and using a TENS unit every other day.  
The VA examiner noted that during palpation of the lumbar 
muscles the veteran had complained of tenderness and 
discomfort.  He was able to walk on heels and toes in a 
"shaky" manner.  The examiner noted a limited range of 
lumbar motion, reported by the veteran to be painful.  There 
was no evidence of lower extremities neurologic involvement.  
The diagnosis was stated to be degenerative disc disease at 
the two lower levels of the spine, as well as degenerative 
lumbar facet joints.  The examiner characterized the problem 
as moderate, primarily involving the joints and disc spaces, 
and secondarily involving the muscles due to stiffness, but 
without nerve involvement. 

In March 1998, a VA neurologic examination was also conducted 
relevant to the veteran's spine.  The veteran complained of 
lower extremity weakness and numbness and pain radiating down 
both hips and posterior thighs on occasion.  On examination 
the veteran was in no distress.  The VA examiner noted that 
the veteran's spine was "dramatically tender to palpation."  
The veteran moaned, grunted and withdrew to a very light 
touch over the lumbar area on both sides.  There was stated 
to be "perhaps" some right lumbar paraspinal spasm.  There 
was "apparently rather limited range of motion in all 
directions of lumbar motion."  Straight leg raising was 
negative on both sides while sitting.  The veteran's strength 
was difficult to evaluate due to poor effort.  The examiner 
noted guarding and apparent pain even tot foot motion.  The 
veteran's gait was stated to be "wide-based, waddling, and 
apparently antalgic in a rather histrionic manner."  The 
examiner referenced a prior MRI and EMG but stated that such 
were unavailable for review.  The assessment was chronic low 
back pain, without clear objective evidence of any neurologic 
involvement.  The examiner specifically noted that there 
seemed to be "considerable functional overlay."

In August 1998, the RO increased the evaluation assigned to 
the veteran's right knee disability to 10 percent, effective 
back to July 2, 1993.

Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).


Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (1996).  The Court has held that where a diagnostic code 
is not predicated on a limited range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  Moreover, it has been held that consideration of 
functional loss due to pain is not required when the current 
rating is the maximum disability rating available for 
limitation of motion.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

38 C.F.R. § 4.71a, Diagnostic Code 5010 applies to traumatic 
arthritis and provides that such is evaluated based on 
limitation of motion of the affected part, like degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Where the limitation of motion of the specific joint or 
joints involved is noncompensable, under the applicable 
diagnostic codes, a rating of 10 percent is warranted where 
arthritis is shown by x-ray and where limitation of motion is 
objectively confirmed by evidence of swelling, muscle spasm, 
or painful motion.  Id. 

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (1998).  Diagnostic 
Code 5260 provides for a zero percent evaluation where 
flexion of the leg is only limited to 60 degrees.  For a 10 
percent evaluation, flexion must be limited to 45 degrees.  
For a 20 percent evaluation is warranted where flexion is 
limited to 30 degrees.  A 30 percent evaluation may be 
assigned where flexion is limited to 15 degrees.  Diagnostic 
Code 5261 provides for a zero percent evaluation where 
extension of the leg is limited to five degrees.  
A 10 percent evaluation requires extension limited to 10 
degrees.  A 20 percent evaluation is warranted where 
extension is limited to 15 degrees.  A 30 percent evaluation 
may be assigned where the evidence shows extension limited to 
20 degrees.  For a 40 percent evaluation, extension must be 
limited to 30 degrees.  And finally, where extension is 
limited to 45 degrees a 50 percent evaluation may be 
assigned.  38 C.F.R. § 4.71a.

38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998) provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.  Id.

The VA Office of the General Counsel has stated that when a 
knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.  However, General Counsel stated that if a 
veteran does not meet the criteria for a zero percent rating 
under either Diagnostic Code 5260 or Diagnostic Code 5261, 
there is no additional disability for which a separate rating 
for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 
1997).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1998).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, as seen by the separate 
assignment of evaluations based on instability and arthritis 
with limitation of motion; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet.App. 259, 261-62 (1994).

Limitation of motion of the lumbar spine is evaluated under 
Diagnostic Code 5292.  Slight limitation is evaluated as 10 
percent disabling; moderate limitation is evaluated as 
20 percent disabling and severe limitation is evaluated as 40 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

Lumbosacral strain is evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  With muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  
Where symptoms are severe with listing of the whole spine to 
the opposite side; positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, a loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, a 40 percent evaluation 
is warranted.  Id.  

Diagnostic Code 5293 pertains to intervertebral disc syndrome 
and provides that a zero percent evaluation is applied to a 
post-operative, cured condition.  A 10 percent evaluation 
requires mild symptoms.  A 20 percent evaluation is for 
moderate symptoms and recurring attacks.  A 40 percent 
evaluation is applied for severe symptoms characterized by 
recurring attacks with intermittent relief.  A 60 evaluation 
is the maximum evaluation for this diagnostic code, requiring 
evidence of a pronounced condition, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998).


Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Right Knee

First, the Board notes that this portion of the veteran's 
appeal stems from a grant of service connection and an 
initial assignment of a zero percent evaluation for a right 
knee disability.  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson v. West, 
slip op. at 18.

The veteran is service-connected for arthritis of the right 
knee, assigned a 10 percent evaluation under Diagnostic Code 
5010.  The 10 percent assigned is the maximum percentage 
rating available under that diagnostic code.  However, the 
Board has considered other potentially applicable diagnostic 
codes.  First, the Board notes that the competent evidence of 
record fails to reveal a compensable limitation of right knee 
motion.  Diagnostic Codes 5261 and 5262 clearly set out the 
degrees of extension and flexion at which any limitation of 
knee motion becomes compensable.  Specifically, to warrant 
assignment of a compensable evaluation under those codes, the 
veteran need demonstrate knee flexion limited to at least 
60 degrees and extension limited to at least five degrees.  
The Board notes that despite notation of severely decreased 
knee motion at the time of hospitalization in September 1997 
for alcohol problems, subsequent VA examination reports 
consistently cite knee examination as normal.  Moreover, the 
February 1997 report of VA examination noted that the veteran 
demonstrated full knee motion, and private evaluation in 
January 1993 showed knee motion from zero to 130 degrees.  
Thus, there is no competent medical evidence of right knee 
motion limited to a degree warranting assignment of a 
compensable evaluation under Diagnostic Codes 5261, 5262.  

The Board next notes the veteran's complaints of weakness and 
instability of his right knee.  Such symptoms are 
contemplated under Diagnostic Code 5257.  The Board notes 
that there was evidence of 1+/4 chondromalacia at the time of 
private evaluation in January 1993.  However, at the time of 
evaluation in February 1997, there was no evidence of 
deformity, swelling, ligamentous instability or crepitation.  
Nor do other medical reports of record confirm objective 
instability of the knee as contemplated under Diagnostic Code 
5257.  Again, physical examination of the knees as reported 
in the March 1998 report, was stated to be normal.  At that 
time the examiner specifically noted that examination in 
February 1997 had revealed no right knee impairment of more 
than mild severity and specifically commented that the 
veteran's subjective complaints were more significant than 
any clinical findings.  Such evidence does not demonstrate 
more than mild impairment or instability to warrant a higher 
rating under Diagnostic Code 5257.

Moreover, as the veteran's right knee disability is 
manifested primarily by subjective symptoms of pain and 
giving way, with objective findings limited to 
x-ray evidence of degenerative joint disease and a 
noncompensable, if any, amount of decreased motion, separate 
evaluations under Diagnostic Codes 5257 and 5010 would 
violate the rule against pyramiding.  38 C.F.R. § 4.14; see 
also VAOPGCPREC 23-97, Esteban, supra.  Nor does the record 
show evidence of symptomatic scarring or neurologic 
involvement to warrant increased or separate evaluations 
under 38 C.F.R. §§ 4.118, 4.124a (1998).


Low Back

Prior to July 5, 1995

Prior to July 5, 1995, the veteran's low back disability is 
evaluated as 10 percent disabling.  The competent evidence 
from the appeal period prior to July 5, 1995, includes 
reports of private or VA evaluation of the spine in January 
1993 and January 1994.  In January 1993, the physician 
summarized that there was a loss of lumbar spine motion and 
flexibility with pain, and that such was explained by x-ray 
evidence of degenerative changes.  The veteran evidenced 
flexion to 70 degrees, extension to 20 degrees and lateral 
flexion to 30 degrees, and, he was noted to have a slow and 
deliberate gait with some uncoordinated movements.  The 
examiner did not characterize the severity of the veteran's 
limitation of motion.  Assessment in January 1994 is absent 
notation of specific degrees of motion or detailed notes, 
indicating only that straight leg raising was positive.  From 
such findings the severity of the veteran's low back 
disability during such period is unclear.  The 10 percent 
evaluation appears to be based on acknowledgment of the 
veteran's degenerative lumbar changes, as shown on diagnostic 
testing and contemplated under Diagnostic Codes 5003, 5010.  
Such is the highest evaluation available under such 
diagnostic codes.  However, review of subsequent competent 
records, as discussed herein below, shows a limitation of 
lumbar motion that can be characterized as approaching 
moderate.  Such more nearly approximates the criteria for a 
20 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  In considering the private physician's notation 
of a loss of lumbar motion and flexibility, with pain, the 
Board finds that application of 38 C.F.R. § 4.7 is in order, 
and the higher 20 percent evaluation under Diagnostic Code 
5292 will be assigned prior to July 5, 1995.

Subsequent to July 5, 1995

The veteran is currently in receipt of a 20 percent 
evaluation for his lumbar spine disability, evaluated under 
Diagnostic Code 5295.  To warrant assignment of an increased 
evaluation under that code, with 40 percent being the maximum 
available percentage evaluation, the competent evidence would 
need to show severe symptoms such as listing of the whole 
spine to the opposite side; positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
a loss of lateral motion with osteo-arthritic changes, 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  A review of 
the competent evidence of record is consistently absent for 
notations of such symptomatology.  At the time of recent VA 
examination, it was noted that at most there was "perhaps" 
some right lumbar paraspinal spasm.  Although there was a 
limited range of motion in several directions, the examiner 
noted that there was considerable functional overlay.  Also, 
in February 1997, there was no evidence of lumbar spasm.  The 
veteran has consistently complained of pain, and has 
demonstrated a limitation of motion.  Such complaints of 
pain, with at most evidence of some moderate limited motion 
and occasional spasm, are consistent with no more than the 
20 percent criteria under Diagnostic Code 5295.  

The Board has considered whether an increased evaluation is 
warranted under Diagnostic Code 5292.  Moderate limitation is 
evaluated as 20 percent disabling and severe limitation is 
evaluated as 40 percent disabling under that code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  Separate evaluations would 
not be warranted as Diagnostic Code 5295 includes 
contemplation of motion limitation.  See 38 C.F.R. § 4.14.  
In August 1995, the veteran demonstrated 50 percent of normal 
flexion, and more than 50 percent of normal extension and 
lateral bending.  Such can be interpreted as consistent with 
a moderate limitation of motion and not severe.  In 
February 1997, the veteran had 75 percent of normal flexion 
and lateral bending and extension to 50 percent of normal.  
Furthermore, the VA examination in October 1997 noted that x-
ray findings of the spine were not extensive or severe, only 
mild to moderate in degree and that such should not cause any 
incoordination or excess fatigability.  In the March 1998 
report, the examiner noted the veteran's complaints, but 
characterized the veteran's problem only as moderate, citing 
muscle stiffness and joint space degeneration as the cause 
for problems.  Again, the Board notes the functional overlay 
commented upon by the VA examiner in March 1998.  Such 
findings are consistent with assignment of a 20 percent under 
limitation of motion codes, and application of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 would not result in a higher evaluation.  
The Board finds extremely probative multiple professional 
assessments to the effect that the veteran's clinical back 
findings are less significant than his subjective complaints 
and that his disability is no more than moderately disabling.

Finally, the Board notes that despite findings of positive 
straight leg raising and complaints of lower extremity 
weakness or sensory impairment, there is competent and 
probative evidence by both orthopedic and neurologic 
physicians in March 1998 and February 1997 that the veteran's 
back pain is musculoskeletal in nature, and without any 
neurologic involvement.  One examiner, in October 1997, noted 
that the veteran had a history of alcoholism and a limbic 
disorder that could cause some of the lower extremity and/or 
back complaints.  There is no competent evidence of 
neurologic involvement necessitating application of 
Diagnostic Code 5293 in this case.  Thus, such provides no 
basis for assignment of an increased or separate evaluation.  
Nor does the competent evidence show symptomatic scarring to 
warrant consideration under 38 C.F.R. § 4.118.

Other Matters

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign higher disability evaluations for the veteran's back 
or right knee.  Additionally, the Board does not find that 
consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is in order.  The 
evidence in this case fails to show that either the veteran's 
back, or right knee, in and of itself, now causes or has in 
the past caused marked interference with his employment, or 
that such has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.



ORDER

An evaluation in excess of 10 percent for a service-connected 
right knee disorder is denied.

A 20 percent evaluation prior to July 5, 1995, for a service-
connected low back disability, is granted, subject to the 
laws and regulations governing the payment of monetary 
awards.

An evaluation in excess of 20 percent for a service-connected 
low back disability is denied.



		
	ROBERT R. SULLIVAN
	Member, Board of Veterans' Appeals



 

